Exhibit 10.1

 



MANUFACTURING CONTRACT (CONTRATO DE MAQUILA)

 

BETWEEN

 

SULFATOS CHILE S.A.

 

AND

 

LUSTROS CHILE SpA

 

In Santiago, Chile, on 24 July, 2014, between SULFATOS CHILE S.A., Chilean tax
ID number 76.128.366-9, represented by Marko Yakasovic González, ID number
8.784.441-2, both domiciled for these purposes in Nueva de Lyon N° 96, office
202, Providencia, Santiago (hereinafter “SULFATOS”), as one party, and as the
other, LUSTROS CHILE SpA, Chilean tax ID number 76.219.009-5, represented by Mr.
Michael Grasty Cousiño, ID number 8.314.982-5, both domiciled for these purposes
in Avenida Nueva de Lyon 96, office 202, Providencia, Santiago (hereinafter
“LUSTROS”). Hereinafter the legal entities will be referred to collectively as
“Parties” and individually “Party”. The Parties have executed the following
manufacturing contract (contrato de maquila):

 

FIRST: BACKGROUND.

 

SULFATOS is a company dedicated to the processing of mineral and PLS in order to
produce copper sulfate through various physical and chemical processes and sell
it to third parties. The mineral and PLS processing takes place in the
Production Plant that is property of SULFATOS, located Canela in the IV Region
(the “Plant”).

 

In order to develop its activities, during the last three years SULFATOS
received money from LUSTROS, whose amount to date totals at least
US$10,000,000.00 (Ten million dollars of the United States of America).

 

SECOND. PURPOSE.

 

LUSTROS, duly represented, hereby contracts SULFATOS, who acting through its
representative, accepts and is obligated to provide manufacturing services for
the production of copper sulfate and supply of materials according to the terms
and conditions below.

 

In order to carry out the manufacturing, LUSTROS will supply to SULFATOS
minerals and/or PLS in order to be processed in the Plant to obtain the copper
sulfate.

 

THIRD. DEFINITIONS.

 

The parties agree that the terms or concepts defined below will have the meaning
or significance stated in this clause for purposes of this agreement, so that in
the interpretation of the agreement, the definition herein shall always prevail
over others, including over the natural and obvious meaning of the words.

 

1)     “CS” means copper sulfate;

2)     “Raw Materials” means the mineral and the PLS from which the CS is
obtained. This excludes those additional ingredients necessary to obtain the CS;

3)     “Manufacturing” (Maquila) means the production of CS through the
processing of the Raw Materials that LUSTROS will provide to SULFATOS;

4)     “Information” is any and all information revealed by either of the
Parties to this contract, or that may be acquired by either of them, related to
the business or financial or trade secrets of the other Party; and

5)     “Service” or “Services”: Service of Manufacturing of CS.

 



1

 

 

FOURTH. SERVICES PROVIDED.

 

LUSTROS hereby contracts the Services of SULFATOS, who accepts and is obligated
to provide said Services in a timely manner and in the agreed manner, being
obligated to transform the Raw Materials that LUSTROS provides to it to produce
CS according to the specifications and standards of LUSTROS, in a condition to
be sold to third parties.

 

The CS final product will be delivered in a timely manner by SULFATOS to third
parties as indicated by LUSTROS in containers, also as indicated by LUSTROS, in
conditions to be transported securely and in compliance with existing norms.

 

In the event the CS products produced by SULFATOS do not comply with the quality
specifications and standards of LUSTROS, SULFATOS will indemnify LUSTROS for all
damages that may arise for the latter as a consequence thereof.

 

The Services will be provided by SULFATOS to LUSTROS in the Plant, place in
which SULFATOS is furthermore obligated to:

 

a)     receive and properly store the Raw Materials provided by LUSTROS for the
fulfillment of obligations contracted by virtue of this contract, complying with
the highest industry standards;

b)     adequately store the CS product that is produced as a result of the
corresponding industrial process, complying with the highest industry standards;

c)     carry out, at its responsibility and cost, all technical analysis
necessary with regard to the Raw Materials and the CS, following the standards
set forth by LUSTROS;

d)     deliver in a timely manner the CS as designated by LUSTROS in the
industrial installations that are indicated in writing, issuing the
corresponding waybills in support of the product freight and delivery. By virtue
of the foregoing, it will be SULFATOS’ duty to assume the cost of the freight,
insurance, permits and all other costs related to the transport and delivery of
the CS;

e)     have sufficient buildings necessary for the production, operation and
storage of the CS and to always maintain a proper plant, including competent and
experienced personnel that will allow for the completion of the obligations
under this Agreement;

f)     to preserve the environment and fulfil all Chilean environmental
legislation and regulations existing in Chile, being obligated to abstain from
executing actions that imply, directly or indirectly, the contamination or
alteration of the air, waters or grounds or damage to the flora and fauna;

g)     to guarantee that the places where the Raw Materials and the CS will be
stored will be used in an appropriate manner to fulfill this agreement;

h)     not to use any LUSTROS trademark for itself or conduct advertising or
promotional activities other than those expressly authorized by LUSTROS in
writing;

i)     to have information available on the waybills and record of deliveries of
the CS;

 



2

 

 

j)     not to issue any statement, representation or warranty, verbal or
written, concerning CS with the exception of CS certificates of analysis
delivered;

k)     to obtain and maintain, at its expense, all authorizations, permits and
registrations that may eventually be required by the government or other
authorities to allow SULFATOS to comply with the terms of this Agreement, with
the legislation and/or regulations in effect during the term hereof. LUSTROS may
require the accreditation of said permits and authorizations at any time and as
a prerequisite for any payment that SULFATOS may pay;

l)     to keep enough of its own elements available at all times to fulfill the
obligations resulting from relations with its workers. It declares that there is
no contractual relationship of any nature between such workers and LUSTROS, but
rather they are workers or employees at the service of SULFATOS; and

m)     render the services exclusively to LUSTROS, and consequently not to
render the same or similar services to third parties.

 

SULFATOS will indemnify LUSTROS and keep it indemnified against any claim,
proceeding, complaint or process against the latter that originates in the
contravention of environmental laws or any environmental damages originated by
SULFATOS, its employees, contractors and related third parties and all damages
that are caused to LUSTROS or to third parties and that are derived from or are
a consequence of acts that SULFATOS must fulfil by virtue of this agreement.

 

FIFTH. OBLIGATIONS OF LUSTROS.

 

LUSTROS is obligated to:

 

a)     deliver the Raw Materials opportunely to SULFATOS at the domicile
indicated in the preamble. LUSTROS shall pay for the cost of freight, insurance,
internment and all import proceedings (if applicable) regarding the respective
Raw Materials; and

b)     pay in a timely manner the invoices to SULFATOS, when due, in the form
established in Second and Sixth Articles of this agreement.

 

SIXTH. PRICE FOR THE SERVICES.

 

6.1     Price. As consideration for the services provided, LUSTROS shall pay
SULFATOS a sum that is equal to the expenses incurred by SULFATOS to produce CS,
plus a 15% for profits and general expenses. For the purpose of the calculation
of the price, the only costs of SULFATOS to produce the CS to be considered will
be the following: water, sulphuric acid, binders, electricity, operational
costs, maintenance, parts, remuneration of SULFATOS employees and social
security payments. SULFATOS expressly declares that there are no other relevant
costs not mentioned above. SULFATOS also declares that any other cost or expense
eventually incurred to produce the CS shall be borne exclusively by SULFATOS.

 

Considering that the Raw Materials will be provided by LUSTROS, the price of the
Raw Material shall not be considered for the calculation of the Price or the 15%
margin.

 

6.2     Scope of the Price. The Price of the Services includes all inputs and
other necessary elements to produce the CS, including, but not limited to,
water, sulphuric acid, binders, electricity, operational costs, maintenance,
parts, remuneration of SULFATOS employees, social security payments, use of
teams, necessary tools and other costs and expenses of SULFATOS that are
necessary to provide the Services in a timely manner and with proper quality.

 



3

 

 

6.3     Taxes. SULFATOS will be responsible for all taxes and payments that
result as a consequence of the present Agreement. SULFATOS will be responsible
for all taxes, payments, rights, indirect taxes, customs tariffs or other
charges of any type or nature that are related to the Services, including, but
not limited to, sales taxes, commercial patents or licenses, circulations
permits, wage and salary taxes as a result of the teams, supplies and personnel
provided by SULFATOS.

 

SULFATOS shall be expressly authorized to retain or discount from the Price
those taxes and charges that it must retain or deduct in accordance with the
Law.

 

6.4     Adjustments. The Price for the Services will not be readjusted except by
the express agreement of the Parties. All sums that have been agreed in US
dollars (“Dollars”) and shall be paid to SULFATOS, will be paid in the agreed
currency or its equivalent in pesos according to the exchange rate fixed by the
Central Bank of Chile as of the date of issuance of the invoice, according to
the “Observed Dollar” as of the moment of issuing the referred invoice.

 

6.5     Set-Off. For purposes of payment of the Price, the Parties agree that it
will be paid by way of partial set-off of the amounts owed by SULFATOS to
LUSTROS. This amount of the invoices that SULFATOS issues to LUSTROS with
respect to said services will be deducted from the total amount of the debt that
SULFATOS maintains with LUSTROS, such that in every payment period a set-off
will operate as between the Parties according to the provisions of Article 1655,
et seq. of the Chilean Civil Code until the debt is repaid.

 

6.6     Proceedings. All invoices will be issued by SULFATOS at the end of the
month to LUSTROS, who will have a period of 30 days from the date of receipt to
object to them according to current norms. After said period, LUSTROS will
proceed to deduct the amount of said invoice from the total amount owed by
SULFATOS to LUSTROS, referenced in the First Article, doing so until the debt
has been fully repaid to the satisfaction of LUSTROS.

 

In the event that LUSTROS partially objects to the content of an invoice, it
will pay the part not objected to in the terms and conditions referenced above,
leaving pending resolution the deduction of the remaining amount once the
dispute has been resolved.

 

If objections remain, the matter in dispute will be communicated to SULFATOS for
its review and clarification. If no response is presented within 10 days on the
part of SULFATOS, it shall be assumed that it is in agreement with the objection
presented by LUSTROS.

 

SEVENTH. DURATION.

 

This Agreement will enter into effect on the date first above written and will
remain in force for a period of ten years.

 

This period will be deemed automatically extended successively for periods of
one year each unless any of the parties states its intent otherwise to the other
party by certified letter that must be sent through a Notary Public at least two
months in advance of the expiration of the respective period.

 



4

 

 

Notwithstanding the aforementioned term, LUSTROS may always terminate this
agreement in advance, without providing a reason, by providing a prior written
notice sent 30 days in advance of the date that the early termination should be
effective. In the event LUSTROS exercises this right, SULFATOS will be obligated
to continue delivery of CS equal to the amount and quality agreed until the date
of the termination of this agreement.

 

The parties agree that this Agreement may be terminated in advance, ipso jure,
without any need for a judicial declaration or prior notice, if any of the
following events of default occurs:

 

a)     If any of the Parties breaches any of the obligations imposed by this
agreement, does not comply faithfully with the obligations for which it is
responsible, or complies defectively or late or outside of the term to remedy
defects that are presented and this breach is not remedied within 30 days of
receiving a written notice from the other Party requiring compliance, or if any
Party ceases in its activities. An infringement of the confidentiality
obligation established herein is included as a cause for termination.

 

b)     If any of the parties is declared bankrupt, becomes insolvent, ceases
payments, files a preventive composition (convenio preventivo), suspends
payments or any of its commercial documents is protested.

 

c)     This agreement will terminate automatically if compliance herewith
becomes impractical or impossible for a period of 2 (two) consecutive months due
to causes of force majeure.

 

d)     Dissolution and/or liquidation of either of the Parties, except in the
event that the obligations of the respective Party have been assumed by a third
party previously approved by the other Party.

 

The Parties agree that any tolerance by one thereof of any default resulting
from an act or negligence of the other party may not be cited as a sign of
acceptance of such act or as a precedent for its repetition.

 

EIGHTH. LABOR OBLIGATIONS.

 

The Parties are independent companies and nothing contained in the present
Agreement or in the execution of the obligations assumed under the present
agreement will be interpreted or imply a partnership, a worker/agent or
employer/worker relationship between the Parties. No worker, agent,
representative or subcontractor of a Party will be considered worker,
representative or subcontractor of the other Party.

 

SULFATOS will be the exclusive employer or principal of the workers of the Plant
that will directly or indirectly provide the Services object of this agreement,
without any intervention, direction or responsibility from LUSTROS; in addition,
no labor or legal relationship exists between LUSTROS and said workers.

 

It will be SULFATOS´s responsibility to comply with all labor and security
obligations of all types with respect to its personnel, whether direct or
indirect. In the same regard, it will be jointly and severally liable for the
acts and omissions that occur in the property of LUSTROS.

 



5

 

 

SULFATOS will have direct and exclusive responsibility for any fine, monetary
sanction, or indemnity payment of any type that may arise and will be obligated
to pay for the omission or noncompliance with the obligations assumed by virtue
of the present agreement, including and without limiting the foregoing, those
acts derived in Article 69 of Chilean Law 16.7644.

 

In the event that LUSTROS has to pay any amount to independent or contracted
employees of SULFATOS or its subcontractors for any reason, including the costs
incurred by LUSTROS in its judicial or extra-judicial defense, such amount will
be reimbursed to LUSTROS by SULFATOS, duly adjusted plus the maximum
conventional interest for re-adjustable operations, within 15 days following the
written instruction by LUSTROS or within the period in which the payment should
be made, if less than the referred period, and accompany all background
materials and documents that justify the payment to be made. Additionally, if
any independent or contracted worker of SULFATOS initiates any action against it
and LUSTROS in connection with the payment for services rendered, LUSTROS will
have the right to retain a sum equal to the sum demanded from any payment that
SULFATOS owed according to the terms of Article 183 C et seq. of the Chilean
Labor Code, retaining said sums until the date at which the action initiated
against LUSTROS has ended and LUSTROS is not obligated to make any payment.

 

NINTH. ENVIRONMENTAL OBLIGATIONS.

 

SULFATOS declares and undertakes that while carrying out the Services object of
this agreement, it, its personnel and other persons that provide services to it,
including subcontractors, if applicable, will not contaminate nature (air,
water, flora and fauna) with noxious substances or the environment in general,
whoever the owner of the property may be. Additionally it will not expose any
person to noxious substances. Any environmental harm that is produced as a
result of the noncompliance with this article will be the exclusive
responsibility of SULFATOS.

 

SULFATOS will take special care to comply with the norms of the Chilean Sanitary
Code and all laws, regulations, decrees and resolutions issued by authorities
regarding hygiene, security and protection of the environment and to act with
protectionist critera where no regulations exist. Moreover, SULFATOS will adopt
a responsible attitude when certain norms of protection of nature or the
environment are necessary, even if no norms or controls exist regarding said
matters.

 

TENTH. PROHIBITIONS AND GUARANTEES

 

SULFATOS may not transfer or otherwise dispose of this agreement or its benefits
or any other right or obligation without the previous written consent of
LUSTROS, hereby declaring that it is expressly prohibited from assigning to
third parties the present contract or any loan that it may have with LUSTROS by
virtue of the same.

 

In the event the Services are not performed as stipulated in this agreement and
its annexes, technical specifications and required criteria, or are of a
improper or inferior quality to that requested by LUSTROS, or if the methods of
execution do not conform to prudent practice or international standards,
SULFATOS will have, within a reasonable period that LUSTROS signals, to cure the
deficiency in the services offered.

 



6

 

 

In the event SULFATOS is unable to comply in time and form with the obligations
assumed, LUSTROS may, in addition to terminating the present agreement, contract
a third party to execute such activities, in which event the amount will be
deducted from the sum owed to SULFATOS. If the amount is not sufficient to cover
the sums that correspond in accordance with that set forth herein, SULFATOS
shall fully reimburse, duly readjusted plus the maximum interest allowable for
readjustable operations in Chilean pesos, within 10 days from the request.

 

ELEVENTH. FORCE MAJEURE.

 

For the purposes of the present agreement, it is understood that Force Majeure
or Act of God are events or circumstances impossible to foresee and prevent by
one of the Parties and that impede or delay the party´s compliance or observance
with all or part of its obligations under this agreement, in the terms of
Article 45 of the Chilean Civil Code.

 

The Parties hereby expressly agree to include within the cause of force majeure
or acts of God for the purposes of this agreement all obstacles attributable to
man (provided they are not attributable to the Parties), unforeseeable and
unstoppable, or that being foreseeable it becomes an unstoppable or inevitable
event, making it impossible to comply with the obligations originally
contemplated by the Parties (e.g., civil unrest, strikes, blockades,
revolutions, etc.).

 

Neither of the Parties will bear any responsibility for breach of the
obligations that are imposed by the present Agreement if the noncompliance is
attributable to an act of God or force majeure as described in this clause. In
these situations the Parties will attempt in good faith to resolve the problems
causing the breach, while an act of God or force majeure is ongoing, in the
least onerous manner for both Parties. If the suspension of the Services is
maintained for a period of 2 (two) consecutive months, the agreement will be
terminated in accordance with the Seventh Article.

 

The following causes will not be considered Force Majeure or Act of God:

 

a)     Events that occur as a consequence of an act or fault of the Party that
invokes force majeure to excuse the compliance with its obligations under this
contract; or those events that are a consequence of an act or fault of its
agents, workers or other personnel related to it, such as advisors and any other
person for which it is responsible;

 

b)     The lack of financial capacity, financial difficulties or lack of
liquidity of one of the Parties;

 

c)     Circumstances in which the law makes the Party affected by the force
majeure expressly responsible;

 

d)     Circumstances in which the affected Party has imprudently exposed itself
to harm, or has not taken reasonable measures to prevent or mitigate the effects
of force majeure;

 



7

 

 

e)     The event that triggered the force majeure occurred during the breach of
the affected Party, except in the event that the force majeure would have
produced identical effects even if the Party affected had not been in breach.

 

TWELFTH: MISCELLANEOUS.

 

12.1 Notices. All notices that must be given under this Agreement must be given
in writing and they shall be deemed properly delivered upon receipt, in the case
of hand delivery, or on the fifth business day after being sent by certified
mail or private express mail, as follows:

 

To LUSTROS:

Patricio Maureira González

Phone: +56977691506

E-mail: pmaureira@diamantino.cl

 

Or:

Todd Sluzas

233 South Wacker Drive

Suite 2150

Chicago, IL 60515

Phone: +13 1 29931896

E-mail: TSluzas@liamventures.com

 

 

To SULFATOS:

Marko Yakasovic Gonzaléz

Phone: +56223331194

E-mail: marko@lustros.com

 

The parties may change the persons to be notified and/or the address to which
notices must be sent provided those changes are notified to the other Party
according to this clause.

 

12.2     Entire Agreement. The Parties represent that the present document
reflects the agreements reached by the Parties in the manufacturing and supply
contract.

 

12.3     Applicable Law. This Agreement is governed by the laws of the Republic
of Chile.

 

12.4     Dispute Resolution. Any controversy between the Parties shall be
resolved by the Ordinary Courts of Justice (Tribunales Ordinarios) of Santiago.
Therefore, the parties fix their domicile in this city and adhere to the
competence of said courts.

 

12.5     Confidentiality. The Parties are obligated to maintain strictly
confidential all information to which they have access under this agreement
and/or that is reciprocally provided and/or is generated by the negotiation,
development and application of this agreement, the auxiliary contracts and any
other act or contract related to the foregoing that must be signed in the future
and has not been otherwise made public. They further undertake not to copy or
disclose any part of such information to any third party who is not directly
related, and never to a competitor of a Party, assuming liability for the
disclosure of information by persons with a labor relationship, of related
entities, or dependents, partners, directors, employees, representatives,
advisors, attorneys and agents. All of the foregoing is without prejudice to the
obligation to disclose information upon request by a competent authority. In
this case, the party so requested will advise the other party of such request
before making the disclosure and give the other party the opportunity to
recommend the form and content of said disclosure.

 



8

 

 

12.6     No Waiver. Any failure by the Parties to demand fulfillment of any of
the provisions hereof shall not ever be construed as a waiver of the relevant
stipulation nor in no way affect the validity of this Agreement or any of its
parts or the right of such Party to later demand fulfillment of it or any other
stipulation in this Agreement.

 

12.7     Amendments. This Agreement may not be amended except in writing after
this date, in compliance with the same formalities as for the execution of this
Agreement, which must be signed by all parties through their legal
representatives duly empowered to this end.

 

12.8     Severability. The Parties agree that no illegality, vice or
inconsistency in any non-essential part of this Agreement shall give rise to the
nullity of the entire or integral agreement. The other undisputable provisions
shall survive unless the Parties mutually stipulate otherwise.

 

The authority of Michael Grasty Cousiño to represent LUSTROS CHILE SpA is set
forth in public deed dated June 24, 2014, granted in the Santiago Notarial
Office of René Benavente Cash. The authority of Marko Yakasovic Gonzales to
represent SULFATOS CHILE S.A. is set forth in the public deed dated September 6,
2013, granted in the Santiago Notarial Office of Féliz Jara Cadot.

 

 

 

 



/s/ Michael Grasty Cousiño /s/ Marko Yakasovic Gonzaléz Michael Grasty Cousiño
Marko Yakasovic Gonzaléz On behalf of Lustros Chile SpA On behalf of Sulfatos
Chile S.A.



 

 



9

 